third party communication date of communication month dd yyyy cca_2014122208220557 id uilc number release date from sent monday date am to cc bcc subject re telephone_excise_tax procedure issue i agree however a critical step in my analysis is that the claim otherwise would be allowed if this is the case then i would not make an issue of the incorrect ein especially given the explanation for the error consistent with the service’s practice of administering the program through date i would advise that the below-referenced request and amended request be worked as if both were timely the reason that i care about the merits of the claim which normally is irrelevant to the timeliness question is that as you know even the first request was by definition late as a matter of law and a claim denial could be defended on timeliness grounds because the original request is not at least technically a timely claim in fact there is nothing that may be supplemented but again the service is free as an administrative matter to process the claim and to hold the ein matter harmless feel free to give me a call if you have any questions or want to discuss further regards -------------------
